Citation Nr: 1226411	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for right side peripheral nerve entrapment (initially rated as epididymitis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1978 to September 1999.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2005 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for right-sided epididymitis (later diagnosed as peripheral nerve entrapment), and assigned an initial noncompensable (0 percent) disability rating, effective from the date of receipt of claim for service connection on November 12, 2004.  This case was most recently before the Board in December 2010 and was remanded for the purpose of affording the Veteran a VA neurological examination.

The Veteran was afforded a hearing before the Board, in July 2009, before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  In February 2012 the Board advised the Veteran by letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  In addition, the Veteran was asked whether he desired to have a new Board hearing.  In March 2012 he responded in the affirmative.  In June 2012 the Veteran testified during a Board hearing at Washington, DC (Central Office hearing), before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the Veteran has indicated that he is currently employed full time, and the issue of TDIU is not raised in this case.



FINDING OF FACT

For the entire initial rating period, the Veteran's peripheral nerve entrapment was manifested by pain in the right groin and right scrotal area.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for peripheral nerve entrapment have been met during the entire rating period from November 12, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.13, 4.20, 4.123, 4.124a, Diagnostic Code 8516 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to fully grant the Veteran's appeal, the Board need not discuss compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  At the Board personal hearing in June 2012, the Veteran has explicitly agreed that the grant of initial disability rating of 10 percent for peripheral nerve entrapment of the right side, with a change in diagnosis, for the entire initial rating period from November 12, 2004, fully satisfies the initial rating appeal before the Board, leaving no remaining questions of law or fact for the Board to decide.  38 U.S.C.A. § 7104 (West 2002) (Board jurisdiction is to all "questions in a matter").  To this extent, this Board decision represents a full grant of the benefit sought, there remains no aspect of the appeal for consideration, and the substantive appeal as to any aspect of appeal for higher initial rating than granted in this Board decision is considered withdrawn.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011); see A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (Court recognizing that a claimant may limit the claim or appeal to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Because the appeals are from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Initial Rating

The Veteran claimed service connection for scrotal or testicle pain of the right side, indicating that he had experienced some pain in the right groin and right scrotum area that would radiate upward, related to the incidents of testicular pain in service in 1994 and 1999, which was worse since 2004 when he filed the claim for service connection.  The September 2005 rating decision on appeal granted service connection for epididymitis (rated by analogy to Diagnostic Code 7525), and assigned a noncompensable (0 percent) initial rating, effective November 12, 2004.  At the time of the September 2005 rating decision, while there was some evidence suggesting the Veteran did not have epididymitis (February 2003 X-rays reflecting no evidence of epididymitis), there was also some evidence suggesting the Veteran's symptoms were due to a diagnosis of epididymitis (June 2005 VA examination report reflecting a diagnosis of chronic epididymitis based on findings of right-sided testicular tenderness).  

The Veteran and his representative have contended that the Veteran does not have epididymitis, and that post-service evidence has ruled out epididymitis, but has shown that the Veteran's service-connected symptoms of scrotal and testicle pain and tenderness that were thought to be epididymitis are actually due to diagnosed peripheral nerve entrapment one the right side.  Upon further medical examination and assessment during the pendency of the initial rating appeal, the same symptoms of right-sided scrotal and testicle pain were subsequently diagnosed as peripheral nerve entrapment of the right side, and the diagnosis of epididymitis was ruled out.  For example, while a February 2010 VA examination report reflects a diagnosis of history of epididymitis, a May 2010 addendum reflects the assessment that there was no evidence of epididymitis.  A February 2011 VA examination report reflects that the complaints of groin pain radiating up to the back were diagnosed as probable peripheral nerve entrapment syndrome.  

In light of the evidence during the appeal that shows the current diagnosis of peripheral nerve entrapment on the right side, and that calls into question or attempts to rule out the earlier diagnosis of epididymitis, the Board finds that a change of diagnosis is warranted in this case, consistent with recognition of the underlying symptomatology of right sided scrotal and testicle pain for which service connection was granted.  See 38 C.F.R. § 4.13 (change of diagnosis is to be made with the aim of reconciliation and continuance of the etiology of the disability upon which service connection was granted).  Based on the nature of the Veteran's symptoms, as well as findings from VA examinations, the Board finds that the Veteran's disability on appeal should be recharacterized as peripheral nerve entrapment of the right side, rather than epididymitis.  Where an unlisted condition is encountered it may be rated analogously, under a closely related disease or injury, where closely related as to the functions affected, the anatomical location, and the symptomatology.  38 C.F.R. § 4.20.  

Because the disability is peripheral nerve entrapment on the right side, the Board finds that the more appropriate and more favorable way to rate the Veteran's disability on appeal is under the under Diagnostic Code 8526 (femoral nerve).  Under Diagnostic Code 8526 (8626, 8726), a 10 percent rating is warranted where there is evidence of mild incomplete paralysis (neuritis, neuralgia), and a 20 percent rating is warranted where there is evidence of moderate incomplete paralysis.  Incomplete paralysis is defined as a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve described in the regulations.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran has indicated at the Board hearings and VA examinations that since 1990 he has had a pain in the right groin and right scrotum area that would radiate to his right lower abdomen and up to the stomach area.  The pain would become worse upon running.  An April 2005 VA examiner indicated that the Veteran had tenderness of the right testicle.  Physical examination at the February 2011 VA neurological examination revealed pain in the groin crease and the base of the scrotum.  Vibratory sensation was normal over each pubic tubercle.  The diagnosis was probable nerve entrapment syndrome.  The examiner noted that there were no significant effects on the Veteran's occupation and no effects on the Veteran's usual daily activities.

The Board finds that the Veteran's peripheral nerve entrapment, claimed as scrotal area pain on the right side, approximates mild incomplete paralysis.  The Veteran has made consistent complaints throughout the appeal period of pain and tenderness in the right scrotal area and right groin, and such complaints have been confirmed by VA examiners.

In finding that the criteria for a 10 percent rating have been met, the Board notes that at the June 2012 Board hearing the Veteran expressly indicated (June 2012 Board hearing transcript, page 9) that he would be fully satisfied with a 10 percent rating for the entire initial rating appeal from November 12, 2004.  In this case where the Veteran has explicitly stated what rating percentage he is seeking, and what rating percentage would fully satisfy his appeal of initial rating, given that the condition of a grant of 10 percent initial rating from November 12, 2004 is being granted, the full benefit is granted and the Veteran has withdrawn the appeal for a rating in excess of 10 percent, thus distinguishing this case from AB v. Brown, 
6 Vet. App. 35, 39 (1993), where a veteran did not express what rating percentage he was seeking on appeal so did not limit the appeal.  In this case, the Veteran has limited this appeal, and there are no remaining questions of law or fact for the Board to decide, including extraschedular consideration.  38 U.S.C.A. § 7104.  In sum, in full satisfaction of the appeal, an initial rating of 10 percent, but no higher, for the Veteran's peripheral nerve entrapment of the right side is warranted for the entire initial rating period from November 12, 2004.


ORDER

An initial rating of 10 percent for peripheral nerve entrapment of the right side, for the entire initial rating period, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


